EXHIBIT 99 Contact: Mike Dickerson FOR IMMEDIATE RELEASE Director, Media Relations Moved On PR Newswire Corporate Date:November 12, 2008 310.615.1647 mdickers@csc.com Janet Herin Bill Lackey Sr. Manager, Media Relations Director, Investor Relations Corporate Corporate 310.615.1693 310.615.1700 jherin@csc.com blackey3@csc.com MICHAEL J. MANCUSO JOINS CSC AS VICE PRESIDENT AND CHIEF FINANCIAL OFFICER FALLS CHURCH, Va., Nov. 12 – CSC (NYSE: CSC) announced today that Michael J. Mancuso is joining the company as vice president and chief financial officer effective Dec. 1, 2008. He will report to CSC Chairman, President and Chief Executive Officer Michael W. Laphen. Mancuso replaces Donald G. DeBuck, who has served as interim chief financial officer since Feb. 2008, and will continue in his role as vice president and corporate controller. Mancuso previously served as chief financial officer of General Dynamics since 1994 and was elected a senior vice president of GD in 1997. In this capacity, he was responsible for corporate-wide financial management, information systems and real estate. Previously, he held various executive management positions with the company, including corporate controller and chief financial officer of General Dynamics Land Systems. Prior to joining General Dynamics in 1993, Mancuso held several senior management positions at United Technologies Corporation (UTC). Before UTC, he spent 21 years with General Electric in various financial management positions. “I am extremely pleased to welcome Mike to our executive leadership team,” said Laphen. “His broad experience with global, industry-leading companies makes him a - more - CSC - Page 2 November 12, 2008 perfect fit for this role, and I look forward to working with him as we continue to execute our multi-year strategic plan and position CSC for future growth and profitability.” Mancuso received his bachelor’s degree in business from Villanova University and his MBA from Eastern University. About CSC CSC is a global leader in providing technology-enabled solutions and services through three primary lines of business. These include Business Solutions & Services, Global Outsourcing Services and the North American Public Sector. CSC’s advanced capabilities include systems design and integration, information technology and business process outsourcing, applications software development, Web and application hosting, mission support and management consulting. Headquartered in Falls Church, Va., CSC has approximately 91,000 employees and reported revenue of $17.3 billion for the 12 months ended Oct. 3, 2008. For more information, visit the company’s Web site at www.csc.com.
